Exhibit 10.1
AMENDED AND RESTATED
Quest Diagnostics Incorporated
Employee Long-Term Incentive Plan
(As amended March 27, 2012)
1. THE PLAN
(a) Purpose. This Amended and Restated Quest Diagnostics Incorporated Employee
Long-Term Incentive Plan (the “Plan”) is intended to benefit the stockholders of
Quest Diagnostics Incorporated (the “Company”) by providing a means to attract,
retain and reward individuals who can and do contribute to the longer term
financial success of the Company. Further, the recipients of stock-based awards
under the Plan should identify their success with that of the Company’s
stockholders and therefore will be encouraged to increase their proprietary
interest in the Company.
(b) Effective Date. The original version of the Plan became effective upon its
approval by the holders of stock entitled to vote at the Company’s 2005 Annual
Meeting of Stockholders (the “Effective Date”).
2. ADMINISTRATION
(a) Committee. The Plan shall be administered by a committee, appointed by the
Board of Directors of the Company (the “Board”), which shall consist of no less
than two of its members, none of whom shall be (or formerly have been) employees
of the Company (the “Committee”); provided, however, that from time to time the
Board may assume, at its sole discretion, administration of the Plan. Except
with regard to awards to employees subject to Section 16 of the Securities
Exchange Act of 1934, the Committee may delegate such responsibilities and
powers as it specifies to one or more members of the Committee or to any officer
or officers selected by it. Any action undertaken by an administrator in
accordance with the Committee’s delegation of authority shall have the same
force and effect as if undertaken directly by the Committee. Any such delegation
may be revoked by the Committee at any time.
(b) Powers and authority. The Committee’s powers and authority include, but are
not limited to: selecting individuals to receive awards from among those persons
eligible to receive awards pursuant to Section 2(c); determining the types and
terms and conditions of all awards granted, including performance and other
earnout and/or vesting conditions and the consequences of termination of
employment; determining the extent to which awards may be transferred to
eligible third parties to the extent provided in Section 7(a); interpreting the
Plan’s provisions; and administering the Plan in a manner that is consistent
with its purpose. The Committee’s determinations under the Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). The Committee’s decision in carrying out the Plan and its
interpretation and construction of any provisions of the Plan or any award
granted or agreement or other instrument executed under it shall be final and
binding upon all persons. No members of the Board shall be liable for any
action, omission or determination made in good faith in administering the Plan.
(c) Eligible Persons. Awards may be granted to any employee of the Company or of
(i) any corporation (or a partnership or other enterprise) in which the Company
owns or controls, directly or indirectly, 50% or more of the outstanding shares
of stock normally entitled to vote for the election of directors (or comparable
equity participation and voting power) or (ii) any other corporation (or
partnership or other enterprise) in which the Company, directly or indirectly,
has at least a 20% equity or similar interest and whose employees the Committee
designates as eligible to receive awards under the Plan. An individual’s status
as an administrator of the Plan pursuant to authority delegated under Section
2(b) will not affect his or her eligibility to receive awards under the Plan.
(d) Award Prices. Except for awards made in connection with the assumption of,
or in substitution for, outstanding awards previously granted by an acquired
entity (“Substitute Awards”), all awards denominated or made in Shares shall use
as the per Share price an amount equal to or greater than the Fair Market Value
(as defined herein) of the Shares on the date of grant. For purposes of the
Plan, “Fair Market Value” means, unless the Committee determines otherwise, the
mean between the high and low selling prices of a share of the Common Stock of
the Company (“Share”) on the New York Stock Exchange Composite list (or such
other stock exchange as shall be the principal public trading market for the
Shares) on the date the award is granted, or if Shares are not traded on such
date, the mean between the high and low selling prices on the New York Stock
Exchange Composite list (or such other stock exchange as shall be the principal
public trading market for the Shares) on the next preceding day on which such
Shares were traded. With respect to Substitute Awards, the per Share price, if
less than the Fair Market Value of the Shares on the date of the award, shall be
determined so that the excess of the aggregate intrinsic value of the Substitute
Award, determined immediately after the transaction giving rise to the
substitution or assumption of the predecessor award, does not exceed the
aggregate intrinsic value of such predecessor award, determined immediately
before such transaction, and such substitution complies with applicable laws and
regulations, including the listing requirements of the New York Stock Exchange
or other principal stock exchange on which the Shares are then listed and
Section 409A or Section 424 of the Internal Revenue Code (the “Code”), as
applicable.

#PageNum#

--------------------------------------------------------------------------------


(e) No Repricing. Except as provided for in Section 3(f), the per Share exercise
price of any stock option or stock appreciation right may not be decreased after
the grant of the award, and a stock option or stock appreciation right may not
be surrendered as consideration in exchange for cash, the grant of a new stock
option or stock appreciation right with a lower per Share exercise price or the
grant of a stock award, without stockholder approval.
3. SHARES SUBJECT TO THE PLAN AND ADJUSTMENTS
(a) Maximum Shares Available for Delivery. Subject to adjustments under Section
3(f), the maximum number of Shares that may be delivered to participants and
their beneficiaries under the Plan shall be equal to (i) 60,250,000 Shares; (ii)
any Shares that were available for future awards under the Company’s 1996
Employee Equity Participation Plan (the “Prior Plan”) as of June 29, 1999; and
(iii) any Shares that were represented by awards granted under the Prior Plan,
which are or may be forfeited, which expire or are canceled without the delivery
of Shares or which have resulted or may result in the forfeiture of Shares back
to the Company after June 29, 1999. For awards made on or after the date of the
Company’s 2012 annual meeting of stockholders, any Shares covered by awards
granted pursuant to Section 4(b) or Section 4(c) shall be counted against the
foregoing limit on the basis of one Share for every Share subject to the award,
and any Shares covered by awards granted pursuant to Section 4(d) shall be
counted against such limit on the basis of 2.65 Shares of every Share subject to
the award.
(b) Any Shares delivered under the Plan or the Prior Plan which are forfeited
back to the Company because of the failure to meet an award contingency or
condition shall again be available for delivery pursuant to new awards granted
under the Plan. Any Shares covered by an award (or portion of an award) granted
under the Plan or the Prior Plan of the Company, which is forfeited or canceled,
expires or is settled in cash, shall be deemed not to have been delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. Any Shares that become available for delivery under the Plan
pursuant to the two preceding sentences and that were subject to awards made on
or after the date of the Company’s 2012 annual meeting of stockholders shall be
added back as one Share if such Shares were subject an award granted pursuant to
Section 4(b) or Section 4(c), and as 2.65 Shares if such Shares were subject to
an award granted pursuant to Section 4(d). For purposes of determining the
number of shares that remain available for issuance under the Plan, (i) any
Shares that are tendered by a participant or withheld by the Company to pay the
exercise price of an award or to satisfy the participant’s tax withholding
obligations in connection with the exercise or settlement of an award and (ii)
all of the Shares covered by a net share settled stock option or a stock-settled
stock appreciation right to the extent exercised, shall be deemed delivered
pursuant to the Plan and shall not be available for delivery pursuant to new
awards under the Plan. In addition, Shares repurchased on the open market with
the proceeds of the exercise price of an award shall not be added to the number
of Shares available for delivery pursuant to new awards under the Plan. The
Shares delivered under the Plan may be authorized and unissued shares or shares
held in the treasury of the Company, including shares purchased by the
Corporation (at such time or times and in such manner as it may determine).
(c) Substitute Awards. Shares issued under the Plan through the settlement,
assumption or substitution of Substitute Awards or, to the extent permitted by
the rules of the New York Stock Exchange (or other stock exchange as shall be
the principal public trading market for the Shares), awards granted over Shares
available as a result of the Company’s assumption of an acquired entity’s plans
in corporate acquisitions and mergers shall not reduce the maximum number of
Shares available for delivery under the Plan or the maximum number of Shares
that may be delivered in conjunction with awards granted pursuant to Section
4(d).
(d) Other Plan Limits. Subject to adjustment under Section 3(f), the following
additional maximums are imposed under the Plan. The maximum aggregate number of
Shares that may be covered by awards granted to any one individual during any
fiscal year of the Company pursuant to Sections 4(b) and 4(c) shall not exceed
2,000,000 Shares. The aggregate maximum payments that can be made for awards
granted to any one individual during any fiscal year of the Company pursuant to
Section 4(d) shall not exceed 1,000,000 Shares. The full number of Shares
available for delivery under the Plan may be delivered pursuant to incentive
stock options under Section 422 or any other similar provision of the Code,
except that in calculating the number of Shares that remain available for awards
of incentive stock options, the rules set forth in Section 3(a) shall not apply
to the extent not permitted by Section 422 of the Code.
(e) Payment Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the Plan, the Committee may, in addition to granting
awards under Section 4, use available Shares as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company.
(f) Adjustments for Corporate Transactions. In the event of any change in the
Shares by reason of any stock split, reverse stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any similar change affecting the Shares, (i) the
number and kind of shares which may be delivered under the Plan pursuant to
Sections 3(a) and 3(d); (ii) the number and kind of shares subject to
outstanding awards; and (iii) the exercise price of outstanding stock options
and stock appreciation rights shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the right granted to, or available for,
participants in the Plan; provided, however, that no such adjustment shall be
required if the Committee determines that such action could cause a stock option
or stock appreciation right to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) or otherwise could subject a participant to any interest or
additional tax imposed under Section 409A

#PageNum#

--------------------------------------------------------------------------------


in respect of an outstanding award. Similar adjustments may be made in
situations where the Company assumes or substitutes for outstanding awards held
by employees and other persons of an entity acquired by the Company.
4. TYPES OF AWARDS
(a) General. An award may be granted singularly, in combination with another
award(s) or in tandem whereby exercise or vesting of one award held by a
participant cancels another award held by the participant. Subject to the
limitations of Section 2(d), an award may be granted as an alternative or
successor to or replacement of an existing award under the Plan or under any
other compensation plan or arrangement of the Company, including the plan of any
entity acquired by the Company. The types of awards that may be granted under
the Plan include:
(b) Stock Option. A stock option represents a right to purchase a specified
number of Shares during a specified period at a price per Share which is no less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
of the award. A stock option may be intended to qualify as an incentive stock
option under Section 422 or any other similar provision of the Code or may be
intended not to so qualify. Each stock option granted on or after the Effective
Date shall expire on the applicable date designated by the Committee but in no
event may such date be more than ten years from the date the stock option is
granted. The Shares covered by a stock option may be purchased by means of a
cash payment or such other means as the Committee may from time-to-time permit,
including (i) tendering (either actually or by attestation) Shares valued using
the market price on the date of exercise, (ii) authorizing a third party to sell
Shares (or a sufficient portion thereof) acquired upon exercise of a stock
option and to remit to the Company a sufficient portion of the sale proceeds to
pay for all the Shares acquired through such exercise and any tax withholding
obligations resulting from such exercise; (iii) a net share settlement procedure
or through the withholding of Shares subject to the stock option valued using
the market price on the date of exercise; or (iv) any combination of the above.
(c) Stock Appreciation Right. A stock appreciation right is a right to receive a
payment in cash, Shares or a combination thereof, equal to the excess of the
aggregate market price on the date of exercise of a specified number of Shares
over the aggregate exercise price of the stock appreciation right being
exercised. The longest period during which a stock appreciation right granted on
or after the Effective Date may be outstanding shall be ten years from the date
the stock appreciation right is granted. The exercise price of a stock
appreciation right shall be no less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of the award.
(d) Stock Award. A stock award is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both) in the future. Each
stock award shall be earned and vest over such period and shall be governed by
such conditions, restrictions and contingencies as the Committee shall
determine. These may include continuous service and/or the achievement of
performance goals. The performance goals that may be used by the Committee for
stock awards intended to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code shall consist of one or more of the
following: operating profits (including EBITDA), net profits, earnings per
share, profit returns and margins, revenues, shareholder return and/or value,
stock price, return on invested capital, cash flow, customer attrition,
productivity, workforce diversity, employee satisfaction, individual executive
performance, customer service and quality metrics. Performance goals may be
measured solely on a corporate, subsidiary or business unit basis, or a
combination thereof. Further, performance criteria may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure of the selected performance
criteria. Profit, earnings and revenues used for any performance goal
measurement may exclude: gains or losses on operating asset sales or
dispositions; asset write-downs; litigation or claim judgments or settlements;
accruals for historic environmental obligations; effect of changes in tax law or
rate on deferred tax assets and liabilities; accruals for reorganization and
restructuring programs; uninsured catastrophic property losses; the effect of
changes in accounting standards; the cumulative effect of changes in accounting
principles; and any extraordinary non-recurring items as determined in
accordance with generally accepted accounting principles and/or described in
management’s discussion and analysis of financial performance appearing in the
Company’s annual report to stockholders for the applicable year.
5. AWARD SETTLEMENTS AND PAYMENTS
(a) Dividends and Dividend Equivalents. Awards of stock options and stock
appreciation rights shall not include any right to receive dividends or dividend
equivalent payments in respect of Shares underlying the award; provided,
however, that Shares delivered upon exercise of stock options and stock
appreciation rights shall, from the date of delivery, have the same dividend
rights as other outstanding Shares. A stock award pursuant to Section 4(d) may
include the right to receive dividends or dividend equivalent payments which may
be paid either currently or credited to a participant’s account. Any such
crediting of dividends or dividend equivalents may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including vesting conditions and the reinvestment of such credited amounts in
Share equivalents, and, in the case of any award subject to the achievement of
performance goals, such dividends or dividend equivalents shall be paid only if,
and to the extent that, such performance goals are satisfied.

#PageNum#

--------------------------------------------------------------------------------


(b) Payments. Awards may be settled through cash payments, the delivery of
Shares, the granting of awards or combination thereof as the Committee shall
determine. Any award settlement, including payment deferrals, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any award
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest, or dividend
equivalents, including converting such credits into deferred Share equivalents.
It is intended that any such settlement or deferral shall be implemented in a
manner and this Plan shall be interpreted and administered so as to comply with
Section 409A and any applicable guidance issued thereunder in order to avoid the
imposition of any interest or additional tax on an employee under Section 409A
in respect of any award.
6. PLAN AMENDMENT AND TERMINATION
(a) Amendments. The Board may amend this Plan and the Committee may amend any
outstanding award in such manner as it deems necessary and appropriate to better
achieve the Plan’s purpose, provided, however, that (i) except as provided in
Section 3(f), (a) the Share and other award limitations set forth in Sections
3(a) and 3(d) cannot be increased and (b) the minimum stock option and stock
appreciation right exercise prices set forth in Sections 2(d), 4(b) and 4(c)
cannot be changed unless such a plan amendment is properly approved by the
Company’s stockholders, and (ii) no such amendment shall, without a
participant’s consent, materially adversely affect a participant’s rights with
respect to any outstanding award. Notwithstanding the foregoing, no action taken
by the Committee (x) to settle or adjust an outstanding award pursuant to
Section 3(f) or (y) to modify an outstanding award to avoid, in the reasonable,
good faith judgment of the Company, the imposition on any participant of any
tax, interest or penalty under Section 409A, shall require the consent of any
participant.
(b) Plan Suspension and Termination. The Board may suspend or terminate this
Plan at any time. However, in no event may any awards be granted under the Plan
after the date of the 2022 Annual Meeting of Stockholders. Any such suspension
or termination shall not of itself impair any outstanding award granted under
the Plan or the applicable participant’s rights regarding such award.
7. MISCELLANEOUS
(a) Assignability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution; provided, however, that the Committee may permit
transfers as gifts to family members or to trusts or other entities for the
benefit of one or more family members on such terms and conditions as it shall
determine; and, provided, further, that unless permitted by applicable
regulations under the Code or other Internal Revenue Service guidance, the
Committee may not permit any such transfers of incentive stock options. During
the lifetime of a participant to whom incentive stock options were awarded, such
incentive stock options shall be exercisable only by the participant.
(b) No Individual Rights. The Plan does not confer on any person any claim or
right to be granted an award under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee or other person any
right to continue to be employed by or to perform services for the Company, any
subsidiary or related entity. The right to terminate the employment of or
performance of services by any Plan participant at any time and for any reason
is specifically reserved to the employing entity.
(c) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or a separate fund or funds. The Plan shall not
establish any fiduciary relationship between the Company and any participant or
beneficiary of a participant. To the extent any person holds any obligation of
the Company by virtue of an award granted under the Plan, such obligation shall
merely constitute a general unsecured liability of the Company and accordingly
shall not confer upon such person any right, title or interest in any assets of
the Company.
(d) Use of Proceeds. Any proceeds from the sale of shares under the Plan shall
constitute general funds of the Company.
(e) Other Benefit and Compensation Plans. Unless otherwise specifically
determined by the Committee, settlements of awards received by participants
under the Plan shall not be deemed a part of a participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any Company
benefit plan or severance Plan. Further, the Company may adopt any other
compensation Plans, plans or arrangements as it deems appropriate.
(f) No Fractional Shares. Unless otherwise determined by the Committee, no
fractional Shares shall be issued or delivered pursuant to the Plan or any
award, and the Committee shall determine whether any fractional Share shall be
rounded up or rounded down to the nearest whole Share, whether cash shall be
paid or transferred in lieu of any fractional Shares, or whether such fractional
Shares or any rights thereto shall be canceled.
(g) Governing Law. The validity, construction and effect of the Plan and, except
as otherwise determined by the Committee, any award, agreement or other
instrument issued under the Plan, shall be determined in accordance with the
laws of the State of New Jersey applicable to contracts entered into and
performed entirely within the State of New Jersey (without reference to its
principles of conflicts of law).



#PageNum#